Citation Nr: 0432754	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A § 1151 for purposes of accrued benefits for 
decubitus ulcer with scars. 

2.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for hepatitis for 
purposes of accrued benefits.

3.  Entitlement to service connection for diabetes 
mellitus for purposes of accrued benefits.

4.  Entitlement to service connection for peripheral 
vascular disease (PVD), arteriosclerotic heart disease 
(ASHD), and residuals of cerebrovascular accident (CVA) 
(including quadriplegia, bladder and bowel dysfunction, 
and aphonia).

5.  Entitlement to special monthly compensation (SMC) for 
purposes of accrued benefits.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He died in June 1998; the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2004, a hearing before the undersigned Veterans Law 
Judge was held in Washington, DC.  A transcript of this 
hearing is of record.




FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  On February 28, 2002, the RO mailed notification to the 
appellant of its February 2002 decision that denied 
entitlement to compensation under the provisions of 
38 U.S.C.A § 1151 for purposes of accrued benefits for 
decubitus ulcer with scars.

3.  A Notice of Disagreement (NOD) challenging the RO's 
decision was received on March 19, 2002.

4.  On October 10, 2002, the RO mailed a Statement of the 
Case (SOC) to the appellant; the appellant was informed that 
she must submit a Substantive Appeal within 60 days, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, to perfect her appeal.

5.  Following the mailing of the SOC in October 2002, no 
written communication addressing the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A § 1151 for 
purposes of accrued benefits for decubitus ulcer with scars 
was received from the appellant or her representative until 
May 2004.

6.  Service connection for liver disability, to include 
hepatitis, was denied in an unappealed rating decision of May 
1947.

7.  The evidence received after the May 1947 rating decision 
and before the veteran's death in June 1998 includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  The evidence of record at the time of the veteran's death 
included no medical evidence of the presence of diabetes 
mellitus within one year of the veteran's discharge from 
service and no medical evidence of a nexus between the 
veteran's diabetes mellitus and his active service or a 
service-connected disability.

9.  The evidence of record at the time of the veteran's death 
included no medical evidence of the presence of PVD, ASHD, or 
residuals of CVA (including quadriplegia, bladder and bowel 
dysfunction and aphonia) within one year of the veteran's 
last discharge from service and no medical evidence of a 
nexus between any of these disorders and his active service 
or a service-connected disability.

10.  At the time of the veteran's death, his only service-
connected disability was residuals of fractured first 
metacarpal of the right hand; this disability did not render 
the veteran housebound, or unable to care for his daily 
personal needs or protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis.


CONCLUSIONS OF LAW

1.  A timely Substantive Appeal has not been received with 
respect to the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A § 1151 for purposes of accrued 
benefits for decubitus ulcer with scars.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302, 20.303 (2003).

2.  New and material evidence has been presented to reopen a 
claim for service connection for hepatitis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Accrued benefits based on entitlement to service 
connection for hepatitis are not warranted. 38 U.S.C.A. § 
5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2004).

4.  Accrued benefits based on entitlement to service 
connection for diabetes mellitus tumor are not warranted. 38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2004).

5.  Accrued benefits based on entitlement to service 
connection for PVD, ASHD, residuals of CVA are not warranted. 
38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) 
(2004).

6.  Accrued benefits based on entitlement to SMC are not 
warranted. 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the claim to reopen as noted on 
the title page of this decision, which was received prior to 
that date. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the claim to 
reopen decided herein, which was received before that date.  

With regard to the claim for compensation under 38 U.S.C.A § 
1151 for purposes of accrued benefits, the Board notes that 
although the recent change in the law fundamentally changes 
the nature of VA's duty to inform and assist claimants with 
their claims, the VCAA did not modify or change the statutory 
standards governing the Board's jurisdiction.  As such, the 
VCAA has no application to the facts of this issue.

With regard to the remaining claims, the Board notes that 
substantially complete claims were received and initially 
adjudicated prior to the enactment of the VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120. 

In the case at hand, the appellant was provided the notice 
required under the VCAA and the implementing regulations in 
an October 2002 statement of the case and by letter dated in 
August 2003.  The RO informed the appellant of the evidence 
required to substantiate her claims.  The RO also informed 
the appellant that, for accrued benefits claims, adjudication 
must be based upon evidence actively or constructively in the 
file at the time of the veteran's death.  She was given ample 
time to respond.  In fact, in a letter received by the RO in 
November 2003, the appellant stated that there was no new 
information that could be added to the claims files.  

Furthermore, in this case, there is no indication or reason 
to believe that the ROs decision would have been different 
had the claims not been adjudicated before the RO provided 
the notice required by the VCAA.

Moreover, all pertinent, available evidence has been obtained 
in this case.  Adjudication of the accrued benefits claim 
must be based upon evidence actively or constructively in the 
file at the time of the veteran's death.  Regarding the 
accrued benefits claims decided herein, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  

Accordingly, the Board will address the merits of these 
claims.



Timeliness of Appeal in Claim for Compensation Under 38 
U.S.C.A § 1151 
for Purposes of Accrued Benefits 

An appeal to the Board consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the RO.  38 C.F.R. § 20.200 (2003).  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 20.302(b) (2003).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2003).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, with respect to the issue of entitlement 
to compensation under the provisions of 38 U.S.C.A § 1151 for 
purposes of accrued benefits for decubitus ulcer with scars, 
the Board finds that the appellant did not timely file either 
a Substantive Appeal or a request for an extension of time to 
do so.  The RO notified the appellant that her claim had been 
denied by letter dated February 28, 2002.  An SOC was mailed 
to the appellant on October 10, 2002.  Consequently, the 
appellant had until February 28, 2003, one year from the date 
of mailing of the notification of the determination being 
appealed, to file a Substantive Appeal or to file for an 
extension. 

The Board notes that the October 2002 SOC addressed multiple 
issues.  In a VA Form 9, Appeal to Board of Veterans' 
Appeals, received by the RO in December 2002, the appellant 
did not check the box that indicates an intent to appeal all 
the issues listed on the SOC.  Rather, she specified the 
issues that she was appealing, and those specified issues do 
not include the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A § 1151 for purposes of accrued 
benefits for decubitus ulcer with scars.  Likewise, a VA Form 
1-646 submitted by the appellant's representative in May 2003 
does not list the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A § 1151 for purposes of accrued 
benefits for decubitus ulcer with scars as one for appellate 
consideration.

No document was received within one year from the date of 
February 2002 mailing of the notification of the 
determination being appealed that could be construed as a 
Substantive Appeal as defined in 38 C.F.R. § 20.202 (2003) or 
as a request for an extension under 38 C.F.R. § 20.303 
(2003).  While the appellant eventually submitted argument 
that could be construed as a Substantive Appeal during a 
hearing before the Board, this was not until May 2004, more 
than a year after the deadline for filing an appeal.  
Accordingly, the appellant is statutorily barred from 
appealing the February 2002 denial of entitlement to 
compensation under the provisions of 38 U.S.C.A § 1151 for 
purposes of accrued benefits for decubitus ulcer with scars.  
Roy, supra.

VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal, and may 
dismiss an appeal when not timely perfected.  Under such 
circumstances, however, the General Counsel indicated that 
the claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  VAOPGCPREC 9-99 (Aug. 
18, 1999).  To effectuate the aforementioned opinion of the 
General Counsel, the Secretary of Veterans Affairs issued 
amendments to 38 C.F.R. §§ 20.101 (Jurisdiction of the 
Board).  See 66 Fed. Reg. 53,339 (Oct. 22, 2001), codified at 
38 C.F.R. § 20.101 (effective November 1, 2001).  In this 
case, the RO has not addressed the issue of timeliness.  
However, the Board mailed a letter to the appellant, dated 
September 30, 2004, which explained the appellate process as 
provided for in relevant laws and regulations, and notified 
her that she had 60 days to present evidence and/or argument 
showing that a timely Substantive Appeal was filed.  See 
38 C.F.R. § 20.101 (2003).

In response, the appellant's representative submitted 
argument on September 30, 2004.  He maintained that the 
appellant had submitted a timely substantive appeal to the 
issue of the issue of entitlement to "accrued benefits," to 
include the issue of compensation under the provisions of 
38 U.S.C.A § 1151 for purposes of accrued benefits for 
decubitus ulcer with scars, in December 2002.  In support of 
his contentions, the representative cited Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000) ("a broad NOD . . . may 
confer jurisdiction over the entire request for a benefits 
entitlement.") and Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998) (claimant may file a vague notice of disagreement and 
at a later time, "cut [its] rough stone . . . to reveal the . 
. . radix of his issue that lay within."). 

The Board acknowledges that the appellant did in fact submit 
a VA Form 9, Appeal to Board of Veterans' Appeals, in 
December 2002.  However, this document was in no way 
"broad" or "vague;" rather, the appellant specifically 
narrowed the issues that she wished to appeal to those listed 
on the VA Form 9.  Furthermore, while the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
stated that the standard for establishing a valid NOD is a 
low one, noting that the "statutory and regulatory scheme 
Congress created to protect veterans allows a claimant to 
file a 'vague' NOD," the Federal Circuit also noted that the 
specific arguments relating to errors of fact or law are 
reserved for the substantive appeal.  Collaro, supra; see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998) 
("Claimant should set out specific allegations of error in 
fact and law, such allegations related to specific items in 
the statement of the case."); 38 C.F.R. § 20.202 (2003).  

In conclusion, the Board finds that a timely Substantive 
Appeal regarding the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A § 1151 for purposes of 
accrued benefits for decubitus ulcer with scars was not 
filed, and the Board is without jurisdiction to adjudicate 
that claim.

Claim to Reopen and Claims for Service Connection
for Purposes of Accrued Benefits

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2004).  (Parenthetically, the Board notes 
that a new revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003.  It does not affect cases 
involving deaths prior to that time, such as this case.)  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1),(4).

In addition, a claim which has been denied in an unappealed 
RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West , 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans, that the credibility of the 
evidence is to be presumed, was not altered by the Federal 
Circuit decision in Hodge.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety days or more 
during a period of war and diabetes mellitus or 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Furthermore, service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

I.  Hepatitis

By an unappealed rating decision in May 1947, service 
connection for liver disability, to include hepatitis, was 
denied.  The RO noted that service medical records showed 
that the veteran was under observation for hepatitis; 
however, no liver disease was ever diagnosed.  The veteran 
was notified of this rating decision and of his appellate 
rights later that same month; however, he did not appeal.

In January 1998, the veteran submitted a claim to reopen.  In 
June 1998, before the RO adjudicated his claim, the veteran 
died.

The evidence received after the May 1947 rating decision and 
before the veteran's death in June 1998 includes a statement 
from R. Henry Bodenbender, M.D., received by the RO in March 
1998.  Dr. Bodenbender opined that the veteran had a severe 
case of hepatitis during his military service.  Specifically, 
he noted the veteran's complaints of abdominal pain and 
tenderness over the liver area, as well as findings of 
palpable liver margin.  This medical evidence of the presence 
of hepatitis in service is not cumulative or redundant.  In 
addition, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim will be reopened and reviewed on a de novo basis on 
the merits.

A longitudinal review of the evidentiary record indicates 
that the veteran was hospitalized on February 21, 1945, with 
complaints of abdominal pain below the level of the 
umbilicus.  The veteran stated that he had no appetite; 
eating caused lower abdominal pain.  He denied diarrhea, 
nausea, or vomiting.  The examiner noted that the veteran was 
to be observed for hepatitis.  Laboratory results obtained 
the following day note that urinalysis was negative for bile, 
albumin and sugar.  Examination on March 1, 1945, revealed 
tenderness over the entire abdomen, with more tenderness over 
the area of the liver.  The liver margin was palpable.  The 
clinical diagnosis on March 3, 1945, was possible cystitis.  
Urinalysis was negative for bile.  On March 7, 1945, the 
veteran was under observation for acute hepatitis, 
undiagnosed because of a lack of corroborative laboratory and 
physical findings.  On March 28, 1945, the examiner noted 
that the veteran had been hospitalized since February.  He 
opined, "Certainly hepatitis with or without jaundice was 
not proved clinically or by laboratory tests.  Impression of 
cystitis when last seen based on complaint of frequency . . . 
. ."  The report of the separation examination in January 
1946 notes no clinical findings of active hepatitis.

Post-service medical evidence, including VA examination 
reports, VA hospitalization reports and private treatment 
records, is negative for complaints or findings related to 
hepatitis.

As noted above, in a statement received by the RO in March 
1998, Dr. Bodenbender opined that the veteran had a severe 
case of hepatitis during his military service.  Specifically, 
he noted the veteran's complaints of abdominal pain and 
tenderness over the liver area, as well as findings of 
palpable liver margin during service.  Dr. Bodenbender did 
not mention those service medical records that note that 
laboratory findings did support a diagnosis of hepatitis, nor 
did he mention those service medical records that note the 
clinical findings of cystitis.  

The veteran died in June 1998; his death certificate does not 
list hepatitis as a disease that caused death or contributed 
to death.

The preponderance of the evidence of record indicates that 
the veteran did not have hepatitis that was etiologically 
related to service.  Service medical records note that 
laboratory findings did not support a diagnosis of hepatitis.  
Post service medical evidence is negative for complaints or 
findings related to hepatitis.

With regard to the opinion provided by Dr. Bodenbender, the 
Board notes that he only cited to those portions of the 
service medical records that would tend to support the 
appellant's claim.  For example, Dr. Bodenbender stated that 
the service medical records show, "'28 March 1945 ... 
Certainly hepatitis with or without jaundice ...'"  The Board 
notes that, in reality, the service medical record reads, 
"Certainly hepatitis with or without jaundice was not proved 
clinically or by laboratory tests (emphasis added)." 

Accordingly, the reopened claim seeking service connection 
for hepatitis must be denied.



II.  Diabetes Mellitus

The veteran died of sepsis, due to or as a result of 
pneumonia, in June 1998.  At the time of his death, his 
January 1998 claim for service connection for diabetes was 
pending.  

The relevant medical evidence of record at the time of the 
veteran's death included service medical records, post-
service private medical records and an opinion from Dr. 
Bodenbender received by the RO in March 1998.  Service 
medical records, including a January 1946 separation 
examination report, are negative for complaints or findings 
of diabetes.  Urinalysis tests in May 1943, November 1943 and 
February 1945 were negative for sugar.  A urinalysis test in 
March 1945 showed a trace of sugar.  A urinalysis test in 
January 1946 was negative for sugar.

A December 1960 VA examination report notes that a urinalysis 
test was negative for sugar.  

Private hospitalization reports dated in October 1995 note 
that the veteran was diagnosed with diabetes.  Thereafter, VA 
and private hospitalization records dated from 1995 to 1997 
note the veteran's ongoing treatment for diabetes.

In a letter received by the RO in March 1998, Dr. Bodenbender 
opined that the veteran's diabetes mellitus was incurred 
during his military service.  He cited that March 1945 
urinalysis test in support of his opinion.  In the 
alternative, Dr. Bodenbender opined that the veteran had 
hepatitis with accompanying pancreatitis during his military 
service, which "could have likely injured these organs (the 
pancreas and liver) thereby contributing to his onset of type 
II diabetes several years later."  Dr. Bodenbender noted 
that the veteran had no family history of diabetes.

The veteran's death certificate lists diabetes mellitus as a 
contributing cause of death.

The Board notes that one urinalysis test during the veteran's 
service showed a trace of sugar; Dr. Bodenbender cited this 
test when he opined that the veteran's diabetes began during 
his military service; however, Dr. Bodenbender failed to note 
that subsequent tests, during service and almost 15 years 
after service, were both negative for sugar.  Moreover, none 
of the health care providers who treated or evaluated the 
veteran in service or until years thereafter was of the 
opinion that the veteran had diabetes mellitus.  Therefore, 
in the Board's opinion, the preponderance of the medical 
evidence establishes that the veteran did not have diabetes 
mellitus in service or until years thereafter, and that the 
disorder is unrelated to the veteran's military service.  
Regarding Dr. Bodenbender's opinion that the veteran's 
diabetes was secondary to his hepatitis, the Board notes 
that, in this decision, the Board denied service connection 
for hepatitis for purposes of accrued benefits.  Therefore, 
service connection for diabetes mellitus as secondary to 
hepatitis is also unwarranted.

III.  PVD, ASHD, Residuals of CVA and SMC

At the time of the veteran's death in June 1998, his January 
1998 claims for service connection for PVD, ASHD and 
residuals of CVA, to include quadriplegia, were pending.  

The relevant medical evidence of record at the time of the 
veteran's death included service medical records, post-
service private medical records and an opinion from Dr. 
Bodenbender received by the RO in March 1998.  Service 
medical records, including a January 1946 separation 
examination report, are negative for complaints or findings 
of PVD, ASHD, or any cerebrovascular disorder.

A VA examination report dated in December 1960 is also 
negative for complaints or findings related to any of these 
disorders.

Post-service medical evidence shows that the veteran 
underwent a right knee amputation in 1988.

A VA hospitalization report dated from October 1995 to 
January 1996 notes that the veteran had a stroke in September 
1995.  Residuals included quadriparesis.  The hospitalization 
report notes the veteran's history of below-the-knee 
amputation secondary to diabetes mellitus and PVD.

The veteran was admitted to Johns Hopkins Geriatric Center in 
January 1996.  Treatment records note that, among the 
veteran's numerous disabilities, he was being treated for 
congestive heart failure.  A history of mild pulmonary edema 
was noted.  The veteran's history of PVD, with right below-
the-knee amputation and amputation of the left toes, was also 
noted.

In a letter received by the RO in March 1998, Dr. Bodenbender 
opined that the veteran had, "long-term secondary organ 
involvement from his long standing diabetes," including PVD, 
ASHD, and CVA with residual quadriplegia.  Dr. Bodenbender 
offered no reason or basis for his opinion.

The veteran's death certificate lists CVA as one of the 
causes of death, and PVD as a contributing cause of death.

Because the evidence of record at the time of the veteran's 
death included no competent evidence of PVD, ASHD, or any 
cerebrovascular disorder within one year of the veteran's 
discharge from service, or of a nexus between PVD, ASHD, or 
residuals of CVA (to include quadriplegia) and the veteran's 
active service, the appellant is not entitled to accrued 
benefits based upon the veteran's claim for service 
connection for these disabilities.

Regarding Dr. Bodenbender's opinion that the veteran's PVD, 
ASHD, and residuals of CVA (to include quadriplegia) were 
secondary to his diabetes, the Board notes that, in this 
decision, the Board denied service connection for diabetes 
mellitus for purposes of accrued benefits.  Therefore, the 
claim of secondary service connection must also fail.

Moreover, as the claim for SMC was based upon impairment due 
to PVD and residuals of CVA (to include quadriplegia), the 
SMC claim must also fail.  


ORDER

The appeal for compensation under the provisions of 38 
U.S.C.A § 1151 for purposes of accrued benefits for decubitus 
ulcer with scars is dismissed.

New and material evidence having been presented, reopening of 
the claim for service connection for hepatitis is granted.

The reopened claim for service connection for hepatitis for 
purposes of accrued benefits is denied.

Entitlement to service connection for diabetes mellitus for 
purposes of accrued benefits is denied.

Entitlement to service connection for PVD, ASHD, and 
residuals of CVA for purposes of accrued benefits is denied.

Entitlement to SMC for purposes of accrued benefits is denied


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



